Citation Nr: 1324821	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  07-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in August 2007.  The Veteran was scheduled for hearings before the Board in June 2008, June 2009, June 2010, and June 2011 and requested that the hearings be rescheduled at those times.  The Veteran was most recently scheduled for a hearing before the Board in April 2012 for which he failed to report.  Consequently, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).   

In May 2012, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was remanded by the Board in May 2012 in order to obtain additional treatment records for the Veteran and to schedule the Veteran for a VA psychiatric examination.  The AMC sent correspondence to the Veteran dated in May 2012 and advised him that he should submit release forms for various healthcare providers.  The Veteran returned medical release forms for several providers and the AMC requested the Veteran's treatment records.  However, no treatment records have been submitted by the various providers.   

The Veteran was thereafter scheduled for a VA psychiatric examination in December 2012.  A copy of a November 2012 letter from the AMC notifying the Veteran that he was to be scheduled for a VA examination was associated with the claims file.  This letter was returned as "attempted - not known; unable to forward; return to sender."  Additionally, the Veteran submitted a statement dated in February 2013 and indicated that he was in jail during the period from September 2012 to January 2013 and was thus unable to attend the scheduled VA examination in December 2012.  The Veteran also included his new address and stated that he was still receiving psychiatric treatment at VA and that he had an appointment scheduled in February 2013.  

A remand is necessary because it is unclear whether the Veteran actually received notice of the VA examination.  Moreover, even if he had notice, he was unable to attend the examination because he was incarcerated.  Consequently, the Veteran should be scheduled for another VA psychiatric examination.  The AMC should confirm that the address on file is the correct address for the Veteran before sending any notification for said examination.  

VA outpatient treatment reports dated through January 2013 are associated with the Veteran's Virtual VA claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since January 2013. 

2.  Confirm the Veteran's current address and thereafter schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, to include psychiatric testing, and any indicated consultations must be scheduled.  The claims file and a copy of this remand must be made available for the examiner to review in conjunction with the examination and the examiner should note in the examination report that such review has taken place.  If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is related to any event during his period of active duty, including his duty in the submarine service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


